DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Claims 26-50 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 51-55, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement and election of species requirement as set forth in the Office action mailed on 12/09/2021, are hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
All claims have been examined on the merits.
Current Status of 17/165,151
This Office Action is responsive to the amended claims of May 16, 2022.
Claims 26-55 have been examined on the merits.  Claims 26-50 are previously presented.  Claims 51-55 are original.
Priority
Applicants identify the instant application, Serial #:  17/165,151, filed 02/02/2021, as a continuation of 16/093,854, filed 10/15/2018, now U.S. Patent #:  10,954,241.  Application 16/093,854 is a national stage entry of PCT/GB2017/051076, International Filing Date: 04/18/2017, which claims foreign priority to the following United Kingdom patent applications:  1606631.8, filed 04/15/2016; and 1619277.5, filed 11/14/2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  The foreign priority applications can be found in the parent (16/093,854) file wrapper.
The effective filing date is November 14, 2016, as the U.K. foreign priority 1619277.5 supports the instant claims as filed.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of May 16, 2022.
The Examiner has reviewed the claim amendments and Reply of 05/16/2022.
The obviousness rejection (paragraphs 18-21 of previous Office Action) against reference REN is withdrawn.
The Applicants did not amend their claims to render moot the obviousness rejection.  Rather, Applicants persuasively traversed the obviousness rejection.
Examiner finds the following Applicant Remarks (see Remarks of 05/16/2022) as persuasive in helping him decide to withdraw the obviousness rejection of record:
The skilled artisan would not have been motivated to modify the compound of REN to arrive at the instant invention.
The REN reference discloses compounds as PI3K inhibitors, which are lipid kinases, and/or serine-threonine kinase mTOR.  REN does not disclose tyrosine kinase inhibitors generally, or RET kinases specifically.  Furthermore, REN does not disclose compounds that are selective towards RET mutant forms or toward RET kinase over KDR.  As such, the artisan seeking to prepare selective RET kinase inhibitors would not have started with the disclosure of REN.

The skilled artisan would not have been motivated to select Compound 25 of REN for further modification because it exhibits very low in vitro activity against the tested enzymes.
The instantly claimed compounds differ structurally at multiple positions from compounds of REN.  Formula Ig of base claim 26 contains polar group -C(O)N(Ry)Q3.  However, REN discloses very few compounds with any substituent at all in this position, much less a polar group.  Compound 25 (cited in previous obviousness rejection) is the only exemplified compound in REN with a substituent that falls within the definition of -C(O)N(Ry)Q3 of Formula Ig of instant claims.  However, a skilled artisan would not have been motivated to select compound 25 of REN for further modification because it exhibited very low in vitro activity against the tested enzymes (see page 94 of REN).
Furthermore, the instantly claimed compounds require a non-hydrogen substituent as R0.  The inventors of the present application found that compounds where R0 is halogen, such as chloro, were particularly effective against RET kinase and mutants thereof, and exhibited selectivity over KDR.  In contrast, all of the compounds disclosed in REN have hydrogen at the position corresponding to substituent R0 of the instant claims.  A skilled artisan viewing REN would not have been motivated to modify the compounds disclosed therein by replacing hydrogen at the position corresponding to R0 of present claims, much less with the specific groups required by the present claims.  Rather, a skilled artisan reading REN would be inclined to maintain hydrogen at the R0 position since this “feature” is present in every compound disclosed in REN.  The skilled artisan reading REN would instead be motivated to modify other positions of the molecule.
Terminal Disclaimer
The non-statutory double patent rejection against parent U.S. 10,954,241 B2 (see paragraphs 22-23 in previous Office Action) is withdrawn as Applicants filed a Terminal Disclaimer on 05/16/2022 (and approved on 05/23/2022).  The parent U.S. ‘241 cannot be reclassified as a statutory double patent reference.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  claims 26-55 are allowable as written.
There is no known prior art reference that either teaches or anticipates a compound of Formula Ig of base claim 26 (the compounds of independent claim 42 fall within/are encompassed by genus formula Ig of claim 26).
The reference REN (WO 2010/006086 A2, referenced in IDS of 02/02/2021), used to be considered an obviousness prior art reference.  However, Applicants persuasive remarks of 05/16/2022 have rendered moot that prior art rejection for the rationale stated within paragraph 12, above.
An art search (conducted using Registry, HCaplus, and Casreact databases of STN) for the genus formula Ig of base claim 26 (compounds of claim 42 fall within/are encompassed by genus formula Ig of base claim 26) retrieved no prior art or double patent references.  See “SEARCH 6” in enclosed search notes.
Furthermore, a review for the instant invention’s inventor/assignee/owner name search using PALM and PE2E SEARCH Databases did not retrieve double patent or prior art.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625